By the Court.
The complaint is sufficient, and the motion to quash was rightly overruled. It is immaterial whether the proceedings of the officer in serving the search-warrant were regular and lawful or not, and the instructions requested on this subject were properly refused.
It is immaterial whether the liquors which the defendant kept for sale were exposed or concealed, and the instructions requested upon the meaning of the word “exposed” were properly refused. Commonwealth v. Atkins, 136 Mass. 160.
We can see no ground for contending that the evidence admitted was incompetent, or that the instructions given were erroneous.

Exceptions overruled.